If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                             COURT OF APPEALS


                                                                       UNPUBLISHED
In re LAFAVE/PARENT, Minors.                                           May 19, 2022

                                                                       No. 358835
                                                                       Dickinson Circuit Court
                                                                       Family Division
                                                                       LC No. 19-000510-NA


Before: LETICA, P.J., and MARKEY and O’BRIEN, JJ.

LETICA, P.J. (concurring).

        I concur in the result. There was clear and convincing evidence supporting termination on
all three statutory grounds, even though such evidence on only one ground is sufficient. See In re
Pederson, 331 Mich App 445, 475; 951 NW2d 704 (2020). The evidence also established that
termination was in the children’s best interest by a preponderance of the evidence. Accordingly,
the trial court did not clearly err in terminating respondent-father’s parental rights.
MCL 712A.19b(5) (“If the court finds that there are grounds for termination of parental rights and
that termination of parental rights is in the child’s best interests, the court shall order termination
of parental rights . . . .”).

                                                               /s/ Anica Letica




                                                 -1-